LABORDE, Judge.
This matter comes before this Court after having been consolidated for purposes of appeal with suit # 82-144 entitled Coiled Tubing, Inc. v. Robert Morris, d/b/a Eldorado Gas Company, Inc., 420 So.2d 1267. For the reasons assigned in the judgment of this date in # 82-144, Coiled Tubing, Inc. v. Robert Morris d/b/a Eldorado Gas Co., Inc., 420 So.2d 1267, judgment of the trial court on the exception of lis pendens is affirmed.
Costs of this appeal are assessed against Cudd Pressure Control, Inc.
AFFIRMED.